Title: From Benjamin Franklin to William Withering, 1 March 1784
From: Franklin, Benjamin
To: Withering, William



Sir,
Passy, March 1. 1784

Mr Vaughan communicated to me a very ingenious & judicious Letter (as it appear’d to me) written by you on the Subject of calculous Complaints & the Remedies that had been propos’d for them. You were so good as to say that if I would send you a state of my Case, you might perhaps be able to point out some Plan of Proceeding that would be serviceable. I omitted it then, thinking the Disease had left me; & hoping by the Use of Honey to prevent its Return. I was however mistaken, as you will see in the Case, but have not since had recourse to any Medicine. I now request your Opinion and Advice; and

am, with great Esteem, Sir, Your most obedient & most humble Servant,

B Franklin
Dr Withering.—

